           Case 2:20-mc-00098 Document 2 Filed 02/05/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA




KYKO GLOBAL, INC., a Canadian               Case No. 20-mc-98
corporation, KYKO GLOBAL GmbH, a
Bahamian corporation,
                                            PRAECIPE FOR WRIT OF
                      Plaintiffs,           EXECUTION TO THE UNITED
v.                                          STATES MARSHAL

PRITHVI INFORMATION SOLUTIONS,
LTD, an Indian corporation, PRITHVI
CATALYTIC, INC., a Delaware corporation,
PRITHVI SOLUTIONS, INC., a Delaware         [Judgment Registered From U.S.D.C.
corporation, PRITHVI INFORMATION            Western District of Washington, No.
SOLUTIONS INTERNATIONAL LLC, a              2:13-cv-01034-MJP]
Pennsylvania limited liability company,
INALYTIX, INC. a Nevada corporation,
INTERNATIONAL BUSINESS
SOLUTIONS, INC., a North Carolina
corporation, AVANI INVESTMENTS, INC., a
Delaware corporation, ANANYA CAPITAL,
INC., a Delaware corporation, MADHAVI
VUPPALAPATI, an individual, ANANDHAN
JAYARAMAN, an individual, GURU
PANDYAR, an individual, JANE DOE
PANDYAR, an individual, SRINIVAS SISTA,
an individual, JOHN DOE SISTA, an
individual, DCGS, INC., a Pennsylvania
company, EPP, INC., a Washington
corporation, FINANCIAL OXYGEN, INC., a
Washington corporation, HUAWEI LATIN
AMERICAN SOLUTIONS, INC., a Florida
corporation, L3C, INC., a Washington
corporation, LALITA SISTA, an individual,
SATISH VUPPALPATI, an individual,



                      Defendants.
             Case 2:20-mc-00098 Document 2 Filed 02/05/20 Page 2 of 2



     PRAECIPE FOR WRIT OF EXECUTION TO THE UNITED STATES MARSHAL

To Clerk of Court:

       ISSUE A WRIT OF EXECUTION IN THE ABOVE CAPTIONED MATTER:

1.     directed to the United States Marshal for the Western District of Pennsylvania;

2.     against Defendant Madhavi Vuppalapaati, and her marital community (husband
       Anandhan Jayaraman);

3.     and against Elliot & Davis PC as Garnishee; and

4.     index this writ against Defendant Madhavi Vuppalapaati, and her marital community
       (husband Anandhan Jayaraman).

5.     Amount Due:                                           $134,318,640.00

       Interest from June 30, 2016 @ 0.55 through
       Feb 6, 2020                                           $2,663,557.03

       Costs:                                                $_______________

       Total:                                                $_______________


DATED: February 5, 2020                             /s/ Joseph F. Rodkey, Jr.
                                                    Pa. I.D. No. 66757
                                                    Fowkes ♦ Rodkey
                                                    732 Allegheny River Blvd.
                                                    P.O. Box 173
                                                    Oakmont, PA 15139
                                                    (412) 828-2802 (Phone)
                                                    (412) 828-2588 (Fax)
                                                    jrodkey@fowkesrodkey.com

                                                    Counsel for Plaintiffs
